Confidential Treatment Requested

Omitted Portions Marked with [ * ] and Filed Separately with the SEC

 

Exhibit 10.30

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

Altera Corporation (“ALTERA”) and Erik Cleage (“EMPLOYEE”) desire to enter into
an agreement providing economic assistance to EMPLOYEE in connection with the
termination of his employment and covering other matters relating to the
cessation of EMPLOYEE’s employment with ALTERA.

 

Accordingly, for and in consideration of the commitments set forth herein,
EMPLOYEE and ALTERA agree as follows:

 

1. Elimination of Position. As a result of a reorganization of the marketing
functions at ALTERA, EMPLOYEE’s position as Senior Vice President of Marketing
is being eliminated. ALTERA agrees to grant EMPLOYEE’s request for a family care
leave of absence under the Family and Medical Leave Act beginning November 12,
2004 (“FMLA Leave”). The FMLA Leave will be unpaid and shall end on February 4,
2005. On February 7, 2005 EMPLOYEE will return to work as a part-time employee
(working less than 20 hours per week) to work on specified projects for the
three-month period ending May 6, 2005 (“Part-Time Period”). Per company policy,
EMPLOYEE shall receive reduced employment benefits during the Part-Time Period,
including, but not limited to, elimination of health coverage, cessation of ESPP
participation, cessation of stock option vesting, and pro-rated vacation
accrual. EMPLOYEE’s employment with ALTERA shall cease effective the close of
business on May 6, 2005 (“Termination Date”). EMPLOYEE shall not be considered
an employee of ALTERA after the Termination Date for any purpose. EMPLOYEE shall
have thirty (30) calendar days from the Termination Date to exercise any vested
options, unless the thirtieth day falls on a weekend or holiday, in which case
EMPLOYEE shall have until the preceding open market day to exercise any vested
shares. Thus, EMPLOYEE will have until the close of market on Friday, June 3,
2005 to exercise any vested options. On the Termination Date, EMPLOYEE agrees to
execute a full release of claims identical to the release set forth in
paragraphs 4 and 5 herein, a copy of which is attached hereto as Exhibit A.

 

2. Benefits. Subject to the terms of this Agreement, ALTERA agrees to provide
EMPLOYEE with the following benefits.

 

(a) EMPLOYEE shall receive a total of $50,000 for his work during the Part-Time
Period, less applicable taxes in accordance with ALTERA’s payroll practices,
which will be divided into equal installments on each of ALTERA’s regular
paydays during the Part-Time Period. Following the Termination Date, ALTERA
shall continue EMPLOYEE’s present rate of pay of $400,000 per year for a period
of one (1) year, less applicable taxes in accordance with ALTERA’s payroll
practices (“Severance”). The Severance payments shall be made on each of
ALTERA’s regular paydays, beginning on the first payday following the
Termination Date. Should EMPLOYEE become an employee, officer, or director of or
become a consultant to any of the following competitors of ALTERA prior to May
12, 2005, he shall forfeit any remaining Severance payments and all other
benefits under this Agreement:

 

[ * ]

 

(b) EMPLOYEE shall receive his annual executive bonus for fiscal year 2004,
computed in accordance with ALTERA’s standard practice and calculated using 100%
of performance to objectives, in February 2005 (or whatever date other eligible
employees receive their bonuses). EMPLOYEE shall not be entitled to any bonus
for fiscal year 2005; and



--------------------------------------------------------------------------------

Confidential Treatment Requested

Omitted Portions Marked with [ * ] and Filed Separately with the SEC

 

(c) ALTERA agrees to pay for EMPLOYEE’s share of COBRA payments (medical,
dental, vision and EAP) for three (3) months beginning on February 5, 2005,
provided, however, that if EMPLOYEE becomes eligible for medical insurance
coverage from a new employer, ALTERA’s COBRA payments on behalf of EMPLOYEE
shall cease. In order to obtain the benefit of ALTERA’s payment of COBRA
premiums, EMPLOYEE must first advise ALTERA’s COBRA administrator, SHP, Inc.,
that he wishes to sign up for COBRA. Contact information for SHP is included in
the Benefits information packet that will be provided to EMPLOYEE. EMPLOYEE
agrees to advise ALTERA immediately should he obtain new employment within the
three-month period encompassing the COBRA payments.

 

3. Consideration. EMPLOYEE acknowledges that, prior to execution of this
Agreement, he was not entitled to receive the benefits and monies paid under
Paragraph 2 hereof, and that payments made under this Agreement constitute valid
consideration for the release of claims hereunder.

 

4. Release.

 

(a) EMPLOYEE, his representatives, heirs, successors, and assigns, do hereby
completely release and forever discharge ALTERA, its affiliate and subsidiary
corporations, and their shareholders, officers, directors, agents, employees,
attorneys, successors, and assigns (referred to hereinafter collectively as
“COMPANY”) from all claims, rights, demands, actions, obligations, liabilities,
and causes of action of any and every kind, nature, and character whatsoever,
known or unknown, which EMPLOYEE may now have or has ever had against the
COMPANY including, without limitation, those arising from or in any way
connected with the employment of EMPLOYEE by ALTERA or termination thereof,
whether based on tort, contract or any federal, state or local law, statute or
regulation, including without limitation any claims EMPLOYEE may have under the
federal Age Discrimination Act (29 U.S.C. § 621, et seq.), Title VII of the
Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.), or the California Fair
Employment and Housing Act (Gov’t Code § 12900 et seq.).

 

(b) EMPLOYEE further agrees that he will not file, nor cause to be filed, in any
court or with any governmental agency, any action, claim, or charge against the
COMPANY arising from or in any way connected with EMPLOYEE’s employment with
ALTERA, including without limitation, the termination thereof.

 

5. Acknowledgement of Waiver of Claims under ADEA. EMPLOYEE acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. EMPLOYEE acknowledges that the consideration given for this waiver
and release Agreement is in addition to anything of value to which EMPLOYEE was
already entitled prior to his execution of this Agreement. EMPLOYEE further
acknowledges that he has been advised by this writing that (a) he should consult
with an attorney prior to executing this Agreement; (b) he has up to forty-five
(45) days within which to consider this Agreement; (c) he has seven (7) days
following the execution of this Agreement by the parties to revoke the
Agreement; and (d) this Agreement shall not be effective until the revocation
period has expired.



--------------------------------------------------------------------------------

Confidential Treatment Requested

Omitted Portions Marked with [ * ] and Filed Separately with the SEC

 

6. Civil Code Section 1542. It is understood and agreed that this is a full and
final release covering all known, unknown, anticipated, and unanticipated
injuries, debts, claims, or damages to EMPLOYEE which may have arisen or may be
connected with the employment of EMPLOYEE by ALTERA or the termination thereof.
EMPLOYEE hereby waives any and all rights or benefits that he may now have, or
in the future may have, under the terms of Section 1542 of the California Civil
Code, which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

In that regard, EMPLOYEE hereby acknowledges that he may have sustained losses
which are presently unknown or unsuspected, that such damages and other losses
as were sustained may give rise to additional complaints, actions, causes of
action, claims, demands and debts in the future. Nevertheless, EMPLOYEE
acknowledges that this Release has been negotiated and agreed upon in light of
this realization and, being fully aware of this situation, EMPLOYEE nevertheless
intends hereby to release, acquit and forever discharge the COMPANY from any and
all such unknown claims including damages which are unknown or unanticipated.

 

7. Proprietary Information. Following the Termination Date, EMPLOYEE shall
continue to maintain the confidentiality of all confidential and proprietary
information of ALTERA and shall continue to comply with the terms and conditions
of the Employment, Confidential Information and Invention Assignment Agreement
(or any other form of employment or confidentiality agreement) between EMPLOYEE
and ALTERA. Employee understands and agrees that he has an obligation to
preserve as confidential all proprietary, technical and business information
pertaining to ALTERA, its customers, suppliers, distributors, and other
companies whose information ALTERA has agreed to keep confidential and to which
EMPLOYEE had access during his employment. In addition, EMPLOYEE agrees to
promptly return to ALTERA all of ALTERA’s property and confidential and
proprietary information in his possession.

 

8. Confidentiality. EMPLOYEE and ALTERA understand and agree that this
Agreement, and each and every provision hereof, is confidential and shall not be
disclosed by either party to any person (including employees of ALTERA not
having a need to know as defined in the sole discretion of ALTERA), firm,
organization or entity, of any and every type, public or private, for any
reason, at any time, without the prior written consent of the other party,
unless required by law. This Paragraph shall be deemed a material term of this
Agreement and shall survive the expiration date of its operative terms.

 

9. Non-Disparagement. EMPLOYEE agrees to refrain from any disparagement,
defamation, or slander of ALTERA, or tortious interference with the contracts
and relationships of ALTERA.

 

10. No Admission of Liability. It is understood and agreed that the furnishing
of the consideration of this Agreement shall not be deemed or construed at any
time or for any purpose as an admission of liability by ALTERA. Liability for
any and all claims is expressly denied by ALTERA.

 

11. Entire Agreement. EMPLOYEE and ALTERA agree that they have had the
opportunity to be represented in the negotiation of this Agreement by
individuals of their own choosing, that they



--------------------------------------------------------------------------------

Confidential Treatment Requested

Omitted Portions Marked with [ * ] and Filed Separately with the SEC

 

have read the Agreement and fully understand its legal effect, that the
Agreement contains all of the promises and represents the entire agreement that
they have made, and that they are entering into this Agreement freely and not on
the basis of promises which are not stated in this Agreement. EMPLOYEE
specifically acknowledges that he has been advised to consult an attorney
regarding the terms of this Agreement.

 

12. Effective Date. This Agreement is effective seven (7) days after it has been
signed by both parties.

 

13. Severability. In the event any term of this Agreement shall be found to be
null or void, the remaining terms shall continue to have full force and effect.

 

14. Governing Law. This Agreement shall be governed by the laws of the State of
California.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

ERIK CLEAGE

 

ALTERA CORPORATION

/s/ Erik Cleage

--------------------------------------------------------------------------------

  By:  

/s/ John Daane

--------------------------------------------------------------------------------

        John Daane         President and Chief Executive Officer

Date:                     

  Date:                     

 

 



--------------------------------------------------------------------------------

Confidential Treatment Requested

Omitted Portions Marked with [ * ] and Filed Separately with the SEC

 

EXHIBIT A

 

SUPPLEMENTAL RELEASE OF CLAIMS

 

Altera Corporation (“ALTERA”) and Erik Cleage (“EMPLOYEE”) hereby enter into
this Supplemental Release of Claims as agreed by the parties in the Separation
Agreement and General Release of Claims executed by EMPLOYEE on February 4,
2005.

 

1. Release.

 

(a) EMPLOYEE, his representatives, heirs, successors, and assigns, do hereby
completely release and forever discharge ALTERA, its affiliate and subsidiary
corporations, and their shareholders, officers, directors, agents, employees,
attorneys, successors, and assigns (referred to hereinafter collectively as
“COMPANY”) from all claims, rights, demands, actions, obligations, liabilities,
and causes of action of any and every kind, nature, and character whatsoever,
known or unknown, which EMPLOYEE may now have or has ever had against the
COMPANY including, without limitation, those arising from or in any way
connected with the employment of EMPLOYEE by ALTERA or termination thereof,
whether based on tort, contract or any federal, state or local law, statute or
regulation, including without limitation any claims EMPLOYEE may have under the
federal Age Discrimination Act (29 U.S.C. § 621, et seq.), Title VII of the
Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.), or the California Fair
Employment and Housing Act (Gov’t Code § 12900 et seq.).

 

(b) EMPLOYEE further agrees that he will not file, nor cause to be filed, in any
court or with any governmental agency, any action, claim, or charge against the
COMPANY arising from or in any way connected with EMPLOYEE’s employment with
ALTERA, including without limitation, the termination thereof.

 

2. Acknowledgement of Waiver of Claims under ADEA. EMPLOYEE acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. EMPLOYEE acknowledges that the consideration given for this waiver
and release Agreement is in addition to anything of value to which EMPLOYEE was
already entitled prior to his execution of this Agreement. EMPLOYEE further
acknowledges that he has been advised by this writing that (a) he should consult
with an attorney prior to executing this Agreement; (b) he has up to forty-five
(45) days within which to consider this Agreement; (c) he has seven (7) days
following the execution of this Agreement by the parties to revoke the
Agreement; and (d) this Agreement shall not be effective until the revocation
period has expired.

 

3. Civil Code Section 1542. It is understood and agreed that this is a full and
final release covering all known, unknown, anticipated, and unanticipated
injuries, debts, claims, or damages to EMPLOYEE which may have arisen or may be
connected with the employment of EMPLOYEE by ALTERA or the termination thereof.
EMPLOYEE hereby waives any and all rights or benefits that he may now have, or
in the future may have, under the terms of Section 1542 of the California Civil
Code, which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.



--------------------------------------------------------------------------------

Confidential Treatment Requested

Omitted Portions Marked with [ * ] and Filed Separately with the SEC

 

In that regard, EMPLOYEE hereby acknowledges that he may have sustained losses
which are presently unknown or unsuspected, that such damages and other losses
as were sustained may give rise to additional complaints, actions, causes of
action, claims, demands and debts in the future. Nevertheless, EMPLOYEE
acknowledges that this Release has been negotiated and agreed upon in light of
this realization and, being fully aware of this situation, EMPLOYEE nevertheless
intends hereby to release, acquit and forever discharge the COMPANY from any and
all such unknown claims including damages which are unknown or unanticipated.

 

4. Effective Date. This Agreement is effective seven (7) days after it has been
signed by both parties.

 

5. Governing Law. This Agreement shall be governed by the laws of the State of
California.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

ERIK CLEAGE

 

ALTERA CORPORATION

 

--------------------------------------------------------------------------------

  By:  

--------------------------------------------------------------------------------

        John Daane         President and Chief Executive Officer

Date:                     

  Date:                     